DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 3/8/21 is acknowledged. Claims 1-13 are pending.
Claim Objections
Claims 4-9 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims that depend on multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims 4-9 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claims 1 and 10, it is unclear whether the “whereby” clauses (all occurrences) limit these product claims, are structural configurations, intended See MPEP 2103, 2111.04; Minton v. National Ass'n. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003); In re Mason, 244 F.2d 733, 114 USPQ 127 (1957). See MPEP 2173.05(g).
2) Regarding Claims 1 and 10, the terms “laser delivery pattern avoids contact” is unclear and subjective. The term “avoids” is subjective and a matter of intent (human intent), rather than a definitive objective term. Thus, it is unclear whether the laser shots are designed to actually not make contact, or the claims do not preclude that contact may actually be made. Thus, the claims should clarify as part of a structural configuration (including its programming) whether contact is precluded or not. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
3) Regarding claims 1 and 10, “the amplitude” in line 1 lacks clear antecedent basis.
4) Regarding claims 1 and 10, “increase” in line 1 is relative and subjective in the absence of a comparison to a reference. Increase compared to what?
5) Regarding claims 1 and 10, in clause b), line 3, “an eye in the laser delivery pattern” is unclear, because it is not clear whether the pattern is delivered to the eye or the eye is recited merely as being part of the pattern.
5) Regarding Claim 3, “the …rings” lack clear antecedent basis, because the claim depends on Claim 1, where there is only one ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110077624 by Brady.
Regarding Claim 1, Brady discloses a laser system for performing a laser operation to increase the amplitude of accommodation of an eye (e.g. par. 23, 51-52: laser eye treatment for presbyopia), the laser system comprising:
a. a laser for generating a laser beam (e.g. par. 51-52); 
b. a control system, the control system comprising a laser beam delivery pattern and configured to deliver the laser beam to a lens of an eye in the laser delivery pattern (e.g. par. 51-52: controlled laser irradiation);
c. the laser beam delivery pattern comprising an annular ring, located below the lens capsule and entirely within the lens; wherein the laser beam delivery pattern avoids contact with an AP pillar of lens material and an equatorial pillar of lens material (e.g. Fig. 7, par. 6, 8, 46, 57: annular ring patterns in the crystalline lens that avoid the AP and equatorial pillars);
 i. whereby after delivery of the laser beam pattern an AP pillar and an equatorial pillar of laser unaffected lens material remains; ii. whereby after delivery of the laser beam .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110077624 by Brady, as applied to Claim 1, in view of US 20140378955 by Gray.
Regarding Claim 2-3, Brady discloses the laser system of Claim 1, yet does not explicitly disclose that the laser beam delivery pattern comprises a second annular ring, wherein the annular rings follow a shape of the lens capsule, and wherein the annular rings do not contact an equatorial axis of the lens. However, Gray teaches an analogous laser system that performs multiple annular ring patterns in the crystalline 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792